Citation Nr: 0734152	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for right knee 
arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Augusta, Maine, which, in pertinent part, denied 
entitlement to a compensable rating for the above condition.  
The Providence RO now has jurisdiction over the claims 
folders.

In a September 2006 decision of the Board, the veteran was 
granted service connection for right knee arthritis.  In an 
October 2006 rating decision, he was assigned a 10 percent 
disability rating.  He has not expressed disagreement with 
any aspect of this decision.

The Board has previously granted a motion to advance this 
case on its docket.

FINDING OF FACT

The veteran's right knee arthralgia is currently manifested 
by complaints of pain and symptoms that most nearly 
approximate limitation of motion with flexion greater than 60 
degrees, full extension, and no instability.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
knee arthralgia have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10,  4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
an increased evaluation.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of the VCAA, the veteran 
was provided another letter in August 2005 noting that he 
should provide VA with any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the October 2003 letter.  While he did not 
receive specific information regarding the disability rating 
and effective date elements of his claim until September 
2006, his claim is being denied, no additional disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including medical records from the VA Medical Center (VAMC) 
and private treatment records.   Additionally, the veteran 
has been provided a proper VA examinations to determine the 
current severity of his right knee arthralgia.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Applicable Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees and a 10 
percent evaluation if flexion is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
limited to 5 degrees and a 10 percent evaluation if extension 
is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran was granted service connection for arthralgia of 
both knees in a March 1948 rating decision.  A noncompensable 
disability rating was assigned, effective July 20, 1946.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in October 2003.  He reported 
having pain in both knees with the left more severe than the 
right.  He described the right knee pain as achy and 
occurring underneath his kneecap.  The veteran denied 
weakness, stiffness, or paresthesias, but did report 
occasional edema and significant instability.  He stated that 
he experienced flare-ups of right knee pain approximately two 
to three times per week lasting for about 5 minutes.  The 
veteran stated that his right knee pain did not interfere 
with his ability to work.  

Physical examination of the right knee showed no tenderness 
to palpation.  Range of motion was from 0 to 130 degrees with 
grinding noted.  The knee was found to be stable with a 
negative McMurray test.  DeLuca stress testing with two pound 
(lb.) ankle weights resulted in the veteran performing 10 out 
of 15 knee kicks on the right.  X-rays showed mild loss of 
joint space.  The diagnosis was mild degenerative arthritis 
of the right knee.  

Private treatment records from January 2004 show that the 
veteran's right knee was stable with good range of motion and 
low grade effusion.  Outpatient treatment records from the 
VAMC show that the veteran's right knee was found to be 
stable with no fluid, and no tenderness in March 2004.  In 
addition, range of motion of his right knee was from 0 to 140 
degrees.  X-rays in July 2004 showed normal alignment of the 
right knee.  Furthermore, in December 2005, the veteran's 
right knee was found to have minimal effusion, be slightly 
warm and have eyrthema.  The veteran had pain free active 
range of motion from 0-120 degrees.

The veteran was provided a VA examination in January 2006 in 
response to a claim pertaining to his left knee disability; 
however, his right knee was also examined.  The veteran 
reported having minor symptoms in his right knee.  Range of 
motion of the right knee was measured with flexion to 120 
degrees and extension to 180 degrees.  Both flexion and 
extension were strong against resistance.  Similarly, in 
February 2007 the veteran was provided another VA examination 
for his left knee with additional physical examination 
results pertaining to his right knee.  At that time, the 
examiner noted a right knee valgus deformity.  Range of 
motion of the right knee was from 0 to 125 degrees with 
slight pain at the endpoint.  There was no weakness, no 
fatigue, and no lack of endurance.  The diagnosis was 
decreased range of motion in the bilateral knees, on the left 
more than the right.

In December 2006 the veteran was provided a VA examination to 
determine the current severity of his right knee 
disabilities.  He reported lateral achy pain, but denied 
redness and swelling.  He stated that he experienced 
intermittent buckling about twice a month, but denied 
locking.  

The veteran stated that he wore a right knee brace, was able 
to do the activities of daily living, was retired, and did 
not experience flare-ups.  Upon physical examination, the 
veteran had tenderness to palpation on the right lateral 
joint line.  He had an uneven, shuffling gait.  Range of 
motion was from 0 to 130 degrees, with pain.  

Varus and valgus stress testing was negative but the McMurray 
test was positive.  There was no pain, weakness, fatigue, or 
lack of endurance upon repetitive testing.  The diagnosis was 
moderate degenerative joint disease.  The examiner concluded 
that that veteran's right knee had increased in disability 
due to symptoms associated with his right knee degenerative 
joint disease.  

Analysis

The veteran's right knee arthralgia is currently evaluated as 
noncompensably disabling under Diagnostic Codes 5099-5024.  
As noted above, service connection for arthritis of the right 
knee was granted in a September 2006 Board decision, with a 
10 percent disability rating assigned in an October 2006 
rating decision, effective September 12, 2002.  As this issue 
is not before the Board, this decision is limited to 
addressing the veteran's right knee arthralgia.  

The 10 percent evaluation for right knee arthritis was 
provided on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Right knee arthralgia 
is rated by analogy to tenosynovitis, which is also rated in 
accordance with the criteria for degenerative arthritis 
contained in Diagnostic Code 5003.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5024 (2004).

The evaluation of the same manifestations of disability under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2006).  The 10 percent evaluation for arthritis of the right 
knee contemplates limitation of motion that is 
noncompensable.  The provisions of 38 C.F.R. § 4.14 preclude 
providing an additional 10 percent evaluation for the same 
limitation on the basis of arthralgia.

With respect to limitation of motion, while the record 
reflects that the veteran has some limitation of flexion of 
his right knee, the currently assigned noncompensable rating 
contemplates limitation of flexion to 60 degrees.  The 
greatest degree of limitation of motion of the right knee was 
demonstrated at the veteran's January 2006 VA examination 
when flexion was measured to 120 degrees.  With respect to 
the Deluca factors, the veteran has consistently been found 
to not experience additional pain, weakness, fatigue, or lack 
of endurance upon repetitive testing, most recently at the 
February 2007 VA examination.  In addition, at his December 
2006 VA examination, the veteran reported that he did not 
experience flare-ups of right knee pain.  Therefore, even 
when all pertinent disability factors are taken into account, 
it is clear that the veteran does not have limitation of 
flexion of his right knee that more nearly approximates 45 
degrees and a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5260 on the basis of limitation of 
flexion.  Moreover, all of the medical evidence shows that 
the veteran retains full extension of his right knee.  
Therefore, a compensable rating is also not warranted under 
Diagnostic Code 5261.  

The Board also notes that while the veteran was found to have 
a positive McMurray test at the December 2006 VA examination, 
the record contains no other objective medical evidence that 
the veteran experiences instability of his right knee.  In 
fact, varus and valgus stress testing was found to be 
negative at both the December 2006 and October 2003 VA 
examinations.  Moreover, treatment records from the VAMC and 
the veteran's private physician show that his right knee was 
found to be stable. Therefore, a compensable rating for 
instability under Diagnostic Code 5257 is not appropriate as 
the medical evidence shows that the veteran's right knee 
arthralgia does not most nearly approximate slight 
instability.  In addition, as there is no medical evidence 
that the veteran has dislocated semilunar cartilage or 
locking of his right knee, an increased rating under 
Diagnostic Code 5258 is not warranted.

The Board also notes that while the December 2006 VA examiner 
found that the veteran's right knee disability had increased 
in severity, this increase was attributed to the veteran's 
right knee degenerative joint disease and not his arthralgia.  
As noted above, the severity of the veteran's right knee 
arthritis is an issue not currently before the Board.  
Therefore, the Board concludes that the manifestations of his 
right knee arthralgia more nearly approximate the criteria 
associated with a noncompensable disability rating.  The 
Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The record reflects that the veteran has not required any 
hospitalizations for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In addition, prior to the veteran's 
retirement, he stated that his right knee disability did not 
interfere with his employment and he recently stated in 
December 2006 that it did not interfere with his activities 
of daily living.  

In sum, there is no indication that there is marked 
interference with employment or that average industrial 
impairment from the disability would be in excess of that 
contemplated by the veteran's current evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

As discussed, the preponderance of the evidence is against a 
finding that the right knee arthralgia meets or approximates 
the criteria for a compensable evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a compensable rating for right knee arthralgia 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


